In accordance with stipulation of counsel that the merchandise and issues are the same in all material respects as those in W. J. Byrnes & Co. of N.Y., Inc. v. United States (46 Cust. Ct. 719, Reap. Dec. 10032), and in Panation Trade Co. v. United States (54 Cust. Ct. 758, A.R.D. 181), the court found that the proper basis for appraisement is export value, as defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, and held that such statutory values for the involved cigarette lighters are the invoice unit ex-factory prices, plus, when not included in such prices, the cost of pacldng as invoiced.